EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jake Divkovic on 08 February 2021. The application has been amended as follows: 
	Claim 1, line 1: REPLACE “A method for navigation at a device, comprising:” WITH --A method for navigation of a device using a processor, comprising--.
	Claim 1, line 2: REPLACE “navigating, by the device, a first surface;” WITH --navigating, using the processor, a first surface;--.
	Claim 1, line 3: REPLACE “identifying, by the device, a location of a track that connects the first surface to a” WITH --identifying, using the processor, a location of a track that connects the first surface to a--.
	Claim 1, line 5: REPLACE “engaging, by the device, the track based at least in part on the identified location;” WITH --engaging, using the processor, the track based at least in part on the identified location;--.
	Claim 1, line 6: REPLACE “ascending, by the device, to the second surface by activating an actuator of the;” WITH --ascending, using the processor, to the second surface by activating an actuator of the--.
	Claim 1, line 8: REPLACE “navigating, by the device, the second surface.” WITH --navigating, using the processor, the second surface.--.
	Claim 2, lines 1-2: REPLACE “The method of claim 1, wherein identifying, by the device, the location of the track comprises:” WITH --The method of claim 1, wherein identifying, using the processor, the location of the track comprises:--.
Claim 5, lines 1-2: REPLACE “The method of claim 1, wherein identifying, by the device, the location of the track comprises:” WITH --The method of claim 1, wherein identifying, using the processor, the location  of the track comprises:--.
Claim 6, lines 1-2: REPLACE “The method of claim 1, wherein navigating, by the device, the first surface comprises:” WITH --The method of claim 1, wherein navigating, using the processor, the first surface comprises:--.
Claim 9, lines 1-2: REPLACE “The method of claim 1, wherein engaging, by the device, the track comprises:” WITH --The method of claim 1, wherein identifying, using the processor, the track comprises:--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Dale Moyer/Primary Examiner, Art Unit 3664